DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         ANTHONY JORDAN ROBERTS and STEVEN ALFEO,
                        Appellants,

                                     v.

                     ROYAL WALL SYSTEMS, LLC,
                             Appellee.

                               No. 4D21-193

                          [February 24, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sherri L. Collins, Judge; Cir. No. 50-2019-AP-000138-
CAXX-MB and L.T. Case No. 50-2019-CC-010373-XXXX-WB.

   Anthony Jordan Roberts, Wellington, pro se.

   John M. Jorgensen of Scott, Harris, Bryan, Barra & Jorgensen, P.A.,
Palm Beach Gardens, for appellee.

PER CURIAM.

   The court has reviewed appellant’s brief and finds that no preliminary
basis for reversal has been demonstrated. The appeal is therefore affirmed
pursuant to Florida Rule of Appellate Procedure 9.315.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.